United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.R., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Spooner, WI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-885
Issued: December 23, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 17, 2010 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ merit decision dated January 14, 2010 which denied appellant’s claim.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the
case.
ISSUE
The issue is whether appellant met his burden of proof to establish that he sustained a
neck or low back injury on May 15, 2008, as alleged.
FACTUAL HISTORY
On May 22, 2008 appellant, then a 55-year-old mail processor, filed a traumatic injury
claim, alleging that he sustained an injury to his back, neck and shoulder on May 15, 2008 after
lifting a bag of parcels. He did not stop work.

By letter dated June 3, 2008, the Office requested additional factual and medical
information from appellant as the initial information submitted was insufficient to establish his
claimed injury.
Appellant came under the treatment of Dr. Bruce E. Bray, a Board-certified family
practitioner. In a June 6, 2008 attending physician’s report, Dr. Bray diagnosed myalgia and
myositis and noted with a checkmark “yes” that appellant’s condition was caused or aggravated
by a work injury. He reported that on May 15, 2008 appellant was lifting a bag and felt a sudden
sharp pain in the left and right arms. Dr. Bray recommended that appellant return to work with
restrictions. In an April 21, 2008 report, he diagnosed unspecified myalgia and myositis and
advised that appellant could return to work with restrictions.
In a July 17, 2008 decision, the Office denied appellant’s claim, finding that the medical
evidence was insufficient to establish that his claimed conditions were caused by the
employment incident.
On August 10, 2008 appellant requested a review of the written record. He submitted
reports from Dr. Bray dated December 29, 2006 to June 6, 2008 previously of record. On
July 25, 2008 Dr. Bray treated appellant for a longstanding history of myalgia pain and radial
head bursitis bilaterally. He diagnosed chronic neck, shoulder myofascial-type pain, recurrent
flares and bilateral radial head bursitis. On August 5, 2008 appellant was treated for arm,
shoulder and neck pain by Dr. Brian K. Konowalchuk, Board-certified in occupational medicine.
Appellant reported sustaining overuse injuries at work to his neck, shoulder and right hip dating
back to 1995 and a recent injury on May 15, 2008 when he was lifting a 40-pound bag of parcels
over his head. Dr. Konowalchuk diagnosed acute myofascial strain resulting from overhead
lifting. He released appellant to work with restrictions.
In a November 17, 2008 decision, an Office hearing representative found that the medical
evidence was not sufficient to establish that appellant’s claimed conditions were caused by the
May 15, 2008 work incident.
On November 16, 2009 appellant requested reconsideration. On April 21, 2009
Dr. Konowalchuk saw appellant for a two-month follow-up after a rotator cuff repair. Appellant
reported that on the date of injury he was lifting a 40- to 50-pound parcel above his head and
injured his shoulder. Dr. Konowalchuk noted that it was impossible to say whether appellant had
preexisting rotator cuff thinning or subacromial bursitis due to the natural history of the disease.
He advised that repetitive lifting with an outstretched arm and overhead activity could exacerbate
or aggravate shoulder symptoms. Dr. Konowalchuk advised that the mechanism of injury that
occurred in appellant’s case could be considered a direct aggravation if a preexisting condition
existed. He noted that it was reasonable to conclude that appellant’s daily activity led to an
aggravation of the subacromial bursitis and potential rotator cuff thinning. On May 26, 2009
Dr. Konowalchuk saw appellant for follow-up of his right shoulder surgery and for chronic right
thoracolumbar back pain. Appellant reported returning to work and experiencing a flare-up of
back pain due to prolonged standing at work. Dr. Konowalchuk diagnosed right rotator cuff tear,
surgically repaired and chronic thoracolumbar junction back pain. On June 12, 2009 he treated
appellant for back pain and diagnosed mild degenerative changes in the lumbar spine.

2

On May 21, 2009 appellant was treated by Dr. Troy D. Erickson, an osteopath, who
diagnosed status post right shoulder arthroscopy with extensive debridement, arthroscopic
subacromial decompression, distal clavicle excision and open rotator cuff repair. Dr. Erickson
returned appellant to work with restrictions. A magnetic resonance imaging (MRI) scan of the
lumbar spine revealed multilevel degenerative changes. Appellant also submitted evidence from
a physician’s assistant.
On October 31, 2009 Dr. Konowalchuk treated appellant for recurrent right upper lumbar
spine pain and diagnosed myofascial discomfort. He opined that appellant developed work
related myofascial low back pain related to workplace posture and activity. Dr. Konowalchuk
stated that he had previously addressed causal relationship and advised that appellant related that
he sustained a right shoulder injury after lifting a bag of parcels weighing 40 to 50 pounds onto a
cart. Appellant believed that this lifting episode and repetitive use of his shoulders was
instrumental to his right shoulder injury and subsequent surgery. Dr. Konowalchuk opined that
this was a reasonable assessment of appellant’s condition. He noted that “occupational disease”
with repetitive overhead and outstretched work while carrying weight “could lead one to a
position of an eventual rotator cuff tear.” Dr. Konowalchuk advised that he was not aware of
any activities outside of appellant’s workplace that would have contributed to his shoulder
condition. He advised that, on a more likely than not basis, appellant’s description of injury
contributed to his need for right shoulder rotator cuff repair.
In a decision dated January 14, 2010, the Office denied modification of the November 17,
2008 decision.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act1 has the
burden of establishing the essential elements of his or her claim including the fact that the
individual is an employee of the United States within the meaning of the Act, that the claim was
filed within the applicable time limitation of the Act, that an injury was sustained in the
performance of duty as alleged and that any disability and/or specific condition for which
compensation is claimed are causally related to the employment injury. These are the essential
elements of each and every compensation claim regardless of whether the claim is predicated
upon a traumatic injury or occupational disease.2
In order to determine whether an employee actually sustained an injury in the
performance of duty, the Office begins with an analysis of whether fact of injury has been
established. Generally, fact of injury consists of two components which must be considered in
conjunction with one another. The first component to be established is that the employee
actually experienced the employment incident which is alleged to have occurred.3 The second
component is whether the employment incident caused a personal injury and generally can be
1

5 U.S.C. §§ 8101-8193.

2

Gary J. Watling, 52 ECAB 357 (2001).

3

Michael E. Smith, 50 ECAB 313 (1999).

3

established only by medical evidence. To establish a causal relationship between the condition,
as well as any attendant disability, claimed and the employment event or incident, the employee
must submit rationalized medical opinion evidence, based on a complete factual and medical
background, supporting such a causal relationship.4
Rationalized medical opinion evidence is medical evidence which includes a physician’s
rationalized opinion on the issue of whether there is a causal relationship between the claimant’s
diagnosed condition and the implicated employment factors. The opinion of the physician must
be based on a complete factual and medical background of the claimant, must be one of
reasonable medical certainty, and must be supported by medical rationale explaining the nature
of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.5 The weight of medical evidence is determined by its reliability, its
probative value, its convincing quality, the care of analysis manifested and the medical rationale
expressed in support of the physician’s opinion.6
ANALYSIS
Appellant alleged that he sustained a back, neck and right shoulder injury while lifting a
mail parcel at work on May 15, 2008. The Board notes that the Office accepted that the May 15,
2008 incident occurred as alleged. The Board finds, however, that the medical evidence is
insufficient to establish that appellant sustained a back, neck or right shoulder injury causally
related to the May 15, 2008 work incident. Appellant did not submit sufficient medical evidence
addressing how the May 15, 2008 work incident caused or aggravated his claimed conditions.
In a June 6, 2008 attending physician’s report, Dr. Bray diagnosed myalgia and myositis.
He checked a box “yes” that appellant’s condition was caused or aggravated by appellant’s work
indicating that on May 15, 2008 appellant was lifting a bag and felt a sudden sharp pain in the
left and right arms. The Board has held that an opinion on causal relationship which consists
only of a physician checking “yes” to a medical form report question on whether the claimant’s
condition was related to the history given is of diminished probative value. Without any
explanation or rationale for the conclusion reached, such report is insufficient to establish causal
relationship.7 In a July 25, 2008 report, Dr. Bray treated appellant for a longstanding history of
myalgia pain, radial head bursitis bilaterally and diagnosed chronic neck, shoulder myofascialtype pain, recurrent flares and bilateral radial head bursitis. Appellant reported exacerbating his
symptomology at work. This report is insufficient to establish appellant’s claim as Dr. Bray did
not provide a full history of appellant’s preexisting condition or provide a rationalized opinion
addressing how the May 15, 2008 work incident caused or contributed to the diagnosed

4

Id.

5

Leslie C. Moore, 52 ECAB 132 (2000).

6

Franklin D. Haislah, 52 ECAB 457 (2001) (medical reports not containing rationale on causal relationship are
entitled to little probative value); Jimmie H. Duckett, 52 ECAB 332 (2001).
7

Deborah L. Beatty, 54 ECAB 340 (2003); Lucrecia M. Nielson, 41 ECAB 583, 594 (1991).

4

conditions.8 Appellant also submitted treatment notes from Dr. Bray that predated the May 15,
2008 incident and is not relevant to whether it caused injury.
In an August 5, 2008 report, Dr. Konowalchuk diagnosed acute myofascial strain
resulting from overhead lifting and arm, shoulder and neck pain. Appellant reported a history of
working for the employing establishment and sustaining overuse injuries to his neck, shoulder
and right hip dating back to 1995 and a recent injury on May 15, 2008 when he was lifting a bag
of parcels over his head. However, Dr. Konowalchuk repeated the occupational history as
reported by appellant without providing his own opinion regarding whether appellant’s condition
was caused or contributed to by the accepted incident at work. Dr. Konowalchuk failed to
provide a rationalized opinion explaining why any diagnosed conditions were caused or
aggravated by the May 15, 2008 work incident.9
On April 21, 2009 Dr. Konowalchuk noted that it was impossible to say whether
appellant had preexisting rotator cuff thinning or subacromial bursitis due to the natural history
of the disease. He advised that repetitive lifting with an outstretched arm and overhead activity
could exacerbate or aggravate shoulder symptoms. Dr. Konowalchuk further noted that it was
reasonable to conclude that appellant’s daily activity led to an aggravation of the subacromial
bursitis and potential rotator cuff thinning. While he provided general support for causal
relationship, Dr. Konowalchuk did not adequately explain how the May 15 2008 traumatic
incident caused appellant’s conditions. Rather, he attributed appellant’s conditions to work
factors occurring over a period of time and not to the May 15, 2008 lifting incident. The present
claim is one for a traumatic injury.10 Dr. Konowalchuk also did not provide sufficient medical
reasoning in support of his conclusion on causal relationship.
On October 31, 2009 Dr. Konowalchuk diagnosed myofascial discomfort and opined that
appellant had work related myofascial low back pain causally related to workplace posture and
activity. With regard to his right shoulder condition, appellant reported an episode of lifting a
bag of parcels onto a cart as well as performing other repetitive uses as the cause of his shoulder
injury. Dr. Konowalchuk opined that, on a more likely than not basis, appellant’s description of
injury contributed to his need for right shoulder rotator cuff repair. Although this report also
provides some support for causal relationship, he provided insufficient medical reasoning to
support his opinion. Dr. Konowalchuk did not adequately explain the reasons why the May 15,
2008 lifting incident would cause or aggravate appellant’s back or shoulder conditions. Again,
he generally related the conditions to work factors occurring over a period of time.
Dr. Konowalchuk also advised that he was not aware of any activities outside of appellant’s
workplace that would have contributed to his shoulder condition. The Board has held that the
mere fact that a disease manifests itself during a period of employment does not raise an
8

Supra note 6.

9

Id.

10

Office regulations define a traumatic injury as a condition of the body caused by a specific event or incident or
series of events or incidents within a single workday or shift. 20 C.F.R. § 10.5(ee). Office regulations define an
occupational disease or illness as a condition produced by the work environment over a period longer than a single
workday or shift. 20 C.F.R. § 10.5(q).

5

inference that there is a causal relationship between the two. Neither the fact that the disease
became apparent during a period of employment, nor the belief of a claimant that the disease was
caused or aggravated by employment conditions is sufficient to establish causal relation.11 Other
reports from Dr. Konowalchuk either did not address causal relationship or addressed it in the
same manner. Thus, his reports are insufficient to establish that appellant sustained a traumatic
injury due to the May 15, 2008 lifting incident.
The remainder of the medical evidence, including diagnostic test reports and a May 21,
2009 report from Dr. Erickson, is insufficient as it fails to address causal relationship between
appellant’s diagnosed condition and the May 15, 2008 work incident.12
Appellant also submitted evidence from a physician’s assistant. However, this evidence
is of no probative medical value as the Board has held that physician’s assistants are not
competent to render a medical opinion under the Act.13
Consequently, the medical evidence is insufficient to establish that the May 15, 2008
lifting incident caused or aggravated a diagnosed medical condition.
CONCLUSION
The Board finds that appellant failed to meet his burden of proof to establish that he
sustained a back, neck and right shoulder injury causally related to his May 15, 2008
employment incident.

11

Beverly A. Spencer, 55 ECAB 501 (2004).

12

Medical evidence that does not offer any opinion regarding the cause of an employee’s condition is of limited
probative value on the issue of causal relationship. S.E., 60 ECAB ___ (Docket No. 08-2214, issued May 6, 2009).
13

See David P. Sawchuk, 57 ECAB 316 (2006) (lay individuals such as physician’s assistants, nurses and
physical therapists are not competent to render a medical opinion under the Act); 5 U.S.C. § 8101(2) (this subsection
defines a “physician” as surgeons, podiatrists, dentists, clinical psychologists, optometrists, chiropractors, and
osteopathic practitioners within the scope of their practice as defined by State law).

6

ORDER
IT IS HEREBY ORDERED THAT the January 14, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: December 23, 2010
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

